DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered. 
Response to Amendments
Applicant's amendments to claims 1 and 2 filed 6/13/2022 have been entered. Claims 1-8 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
	Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6 remain rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Delaney et al (2008, Blood (ASH Annu Meet Abstr) 2008; 112: Abstract 212; of record in IDS filed 4/19/2019) in view of Lister et al (2007, Stem Cells and Development, 16: 177-186; of record in IDS filed 4/19/2019), Advania et at (2009, Current Opinion in Hematology, 16(2): 124-128; of record in IDS filed 4/19/2019) and Croop et at (2000, Bone Marrow Transplantation, 26: 1271-1279; of record in IDS filed 4/19/2019).
Regarding claim 1, Delaney teaches a method of treating acute myelogenous leukemia (AML) in human patients. Regarding claim 1, Delaney teaches delayed hematopoietic recovery following cord blood transplantation (CBT) is thought to result from inadequate numbers of progenitor cells in the graft and is associated with increased early transplant related morbidity and mortality. Regarding claims 1-2, Delaney teaches to increase the numbers of cells, they used the Notch ligand, Delta1, for ex vivo expansion to greatly increase numbers of human CD34 progenitor cells, and that no T cells were generated during culture. Regarding claims 1 and 3, Delaney teaches patients were then first treated with non-cultured CB unit and then the second unit that has been CD34 enriched and cultured; reads on hematopoietic cell transplantation. Regarding claim 1, Delaney teaches that the cultured cells did not match at either 1 or 2 HLA loci. Regarding claim 1, Delaney teaches patients achieved ANC>500 following treatment. Regarding claim 1, Delaney teaches that the early engraftment was from the CD34 cultured cells whereas the non-cultured CB unit provided longer term engraftment. 
Delaney does not teach not taking into account the HLA type of the cells expanded in culture (claim 1). Delaney does not teach using different units, or pooling units, for the expanded cells (claim 1). Delaney does not teach explicitly teach depleting of T cells (claim 1). Delaney does not teach doses of at least 75 million or 250 million CD34+ cells (claims 4-5). Delaney does not teach using the treatment for a patient that has an immunodeficiency (claim 6). 
Regarding claim 1, Lister teaches administering human CD34+ cord blood stem cells to human patients without pretransplant HLA-typing (see col. 1 on page 179). Regarding claim 1, Lister teaches the patients received multiple different units of cells (see col. 1 on pages 178 and 179). 
Regarding claim 1, Advania teaches that finding a match umbilical cord blood donor for patients with acute myeloid leukemia often takes 3 – 4 months, and ultimately, only 30–40% of patients are able to find a suitable unrelated adult donor, and one-third of donors are not available at the time they are needed. Advania continues explaining that for patients of particular racial/ethnic minorities, the chances of finding a suitable donor are even lower, and Advania concludes that this limits the usefulness of using a method comprising finding a matched donor for treatment as the disease recurs in a short time if remission is not achieved. Regarding claim 1, Advania teaches unlike in unrelated adult donor transplants, in which high-resolution typing is critical, retrospective studies demonstrate no advantage to highresolution typing for UCBT; the decreased incidence of graft-versus-host disease (GVHD) with UCBT despite HLA mismatch may be attributable in part to the immaturity and lower number of immunocompetent donor T cells. See section “Umbilical cord blood transplant for acute myeloid leukemia” on page 124.  Regarding claim 1, Advania teaches that the transplanted cells can be from one cord or from multiple cords (see col. 1 on page 127). Regarding claims 1 and 6, Advania teaches improved neutrophil engraftment with UCB grafts, and that approximately 200 transplants have been performed in the myelobalative and NMA setting (see col. 1 on page 127); reads on immunodeficiency. Regarding claim 1, Advania teaches that cells from different cords can be combined to help increase cell numbers, and that relapse rate may be lower in patients receiving a double UCBT because of the increased HLA antigen mismatch (see col. 1 on page 127).
Regarding claim 1, Croop teaches a method of isolating CD34+ cells to be used in transplantation using the Isolex 300i cell separator to deplete of T cells (CD3+ cells) (see page 1277). Regarding claims 4 and 5, Croop teaches the mean number of CD34+ cells isolated for transplantation was             
                1.9
                *
                
                    
                        10
                    
                    
                        8
                    
                
            
         and that some had as many as             
                3.8
                *
                
                    
                        10
                    
                    
                        8
                    
                
            
         CD34+ cells (see abstract and Table 3).
A person of ordinary skill in the art would have had a reasonable expectation of success in treating Delaney’s patient with pooled cells without taking into account the HLA type because both Lister and Advania teach patients can be treated with mismatched HLA cells, and that patients can receive cells from more than one donor. Furthermore, Lister exemplifies treating human patients with cells without taking into account the HLA type prior to treatment. The skilled artisan would have been motivated treat Delaney’s patient with pooled cells without taking into account the HLA type because Advania teaches combining cord cells help increase cell number, and the resulting increased HLA antigen mismatch may help increase engraftment. Additionally, Delaney specifically teaches using unmatched units and Lister exemplifies treating human patients with cells without taking into account the HLA type prior to treatment. Advania states that this problem limits the usefulness of using a method comprising finding a matched donor for treatment as the disease recurs in a short time if remission is not achieved, further providing motivation to select pooled cells without HLA typing. Additionally, the references teach that more than one unit can be administered to patients, so pooling the cells prior to administration would simplify the expansion step as the samples would not need to remain separated, it would help increase cell number, and the resulting increased HLA antigen mismatch may help increase engraftment. 
A person of ordinary skill in the art would have had a reasonable expectation of success in treating Delaney’s patient with increased numbers of expanded T cell depleted CD34+ cells because Croop provides methods for obtaining a large dose of T cell depleted CD34+ cells for transplant and Advania teaches the benefits of large doses and T cell depleted CD34+ cells for transplantation. The skilled artisan would have been motivated treat Delaney’s patient with increased numbers of expanded T cell depleted CD34+ cells method because Advania teaches ex-vivo expansion is used to increase the number of cells for transplantation and that the decreased incidence of GVHD with UCBT despite HLA mismatch may be attributable in part to the immaturity and lower number of immunocompetent donor T cells. 
A person of ordinary skill in the art would have had a reasonable expectation of success in using Delaney’s treatment in view of Advania and Croop to treat a patient with neutropenia undergoing myeloablative regimen because Advania treats UBCT has been shown to increase neutrophil engraftment in myelobalative settings. The skilled artisan would have been motivated Delaney’s treatment in view of Advania and Croop to treat a patient with neutropenia undergoing myeloablative regimen because Advania establishes the benefits of such a treatment. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 7-8 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delaney in view of Lister, and Croop as applied to claims 1-6 above, and further in view of Symonds et al (U.S. PGPUB 2005/0063958)
The teachings of Delaney in view of Lister, and Croop are discussed and relied upon above. 
Delaney does not teach that the CD34+ cells comprise a cryoprotective agent or that they have been cryopreserved and thawed (claims 7-8).
Regarding claims 7-8, Symonds teaches that CD34+ cells can be combined with a cryoprotective agent, stored frozen, and thawed for later use (see paragraphs [0253]-[0262]).
It would have been obvious to combine Delaney and Symonds to cryopreserve Delaney’s CD34+ cells with a cryoprotective agent, and thaw them when needed. A person of ordinary skill in the art would have had a reasonable expectation of success in cryopreserving Delaney’s CD34+ cells with a cryoprotective agent, and thawing them when needed because Symonds teaches that CD34+ cells can be combined with a cryoprotective agent, stored frozen, and thawed for later use. The skilled artisan would have been motivated to cryopreserve Delaney’s CD34+ cells with a cryoprotective agent, and thaw them when needed because it would allow for the cells to be stored until needed.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered, but they are not persuasive. 
Applicant summarizes the teachings of the cited references, the rejection, and their claimed invention. Applicant then highlights the that HLA mismatched samples still can match at some loci, and that the claimed invention does not take into account the HLA type rather than selecting a mismatched sample. While the applicant further alleges that HLA mismatches are limited to only a mismatch at up to 2 loci, as the applicant has not provided any evidence to support this opinion mismatch is not interpreted to be limited to only a mismatch at up to 2 loci. Regarding the applicant’s arguments that rejection only focuses on mismatched HLA samples and not samples wherein the HLA type is not taken into account, the rejection above has been reworded to clarify that it is obvious to administer Delaney’s cells without taking into account the HLA type. 
Applicant provides their assessment of statements in Lister wherein applicant concludes that Lister only teaches using unmatched HLA samples after extensive steps were taken to find a matched sample, and patients have become severely ill, citing to page 178 of Lister. However, this is an incorrect characterization of Lister. In the portion of Lister cited by applicant, at best Lister states that the patients treated in Lister’s study did not have HLA matched sample. Applicant also highlights that some of Lister’s patients did not respond favorably to the treatment. However, it is noted that Lister’s treatment without pre-treatment HLA matching was successful for some patients, even though the patients in the study were extremely high risk. Therefore since Lister exemplifies treating patients with a sample without pre-transplant HLA-typing, Lister specifically exemplifies the limitation of treating a subject with a sample wherein no steps are taken to have any of the HLA antigens or alleles matched between the subject and the sample, and Lister teaches success with this method. The examiner does not dispute that there are teachings that discuss benefits of matching HLA samples, but these teachings do not negate the method exemplified by Lister wherein steps are not taken to match the sample used with the patient prior to the treatment, nor do they negate the teachings of the secondary references wherein they discuss why matching HLA is not always done. Applicant continues by highlighting Lister’s statement in the last paragraph of the publication wherein Lister states “a reasonable  successor  trial might  involve  transplantation  with  multiple  UCB  units matched  for  one  haplotype”. However, the fact that Lister speculates on another study wherein a minimum amount of matching is done does not take away from the fact that Lister specifically exemplifies treating subjects without regard to HLA typing, nor the motivation in both Lister and Advani for not taking into regard the HLA type of the samples. Therefore this argument is not persuasive.
Applicant alleges that in the 3 years after Lister and before the filing of the instant application that no other studies have administered cells without regard to the HLA type. However, the absence of evidence is not evidence. Applicant has not cited to any publications that dispute Lister’s teachings and methods and therefore Lister is properly relied upon.
Applicant provides their summary of Advani and applicant alleges that while Advania teaches that there are beneficial results with mismatched samples, that Advania does not teach the limitation of administering cells without HLA typing. However, as stated above this limitation is taught and exemplified by Lister. Therefore this argument is not persuasive.
Applicant alleges that because Advania mentions that ex vivo expansion may have some concerns, that there is not a reasonable expectation of success for ex vivo expansion. However, as even the applicant highlights, Advania also teaches the benefits of ex vivo expansion and Advania does not report any negative results of ex vivo expansion. Furthermore, the primary reference Delaney exemplifies using ex vivo expansion to increase the numbers of cells in Delaney’s method. Therefore this argument is not persuasive.
Applicant alleges that secondary references Croop and Symonds do not remedy the deficiencies alleged above. However, as applicant’s arguments addressed above were not persuasive, this argument is not persuasive. 	
	Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653